UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7347


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LAFAWN DEWAYNE BOBBITT, a/k/a Mandingo, a/k/a Dingo,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     John A. Gibney, Jr.,
District Judge. (3:97-cr-00169-JAG-1)


Submitted:   November 13, 2012            Decided: November 15, 2012


Before NIEMEYER, GREGORY, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lafawn Dewayne Bobbitt, Appellant Pro Se. Richard Daniel Cooke,
Assistant United States Attorney, Brian R. Hood, OFFICE OF THE
UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Lafawn     Dewayne   Bobbitt      appeals    the     district     court’s

order    denying     his   motion      for    appointment        of       counsel   to

investigate    new   evidence    in    his    criminal     case.          Bobbitt   was

convicted in 1998; this court affirmed the conviction and later

denied    Bobbitt    relief    under   28     U.S.C.A.     § 2255      (West    Supp.

2012).     Because     Bobbitt   is    not    eligible     for      court-appointed

counsel at this juncture, we affirm the order of the district

court.     We dispense with oral argument because the facts and

legal    contentions     are   adequately      presented       in    the    materials

before   the   court    and    argument      would   not   aid      the    decisional

process.



                                                                             AFFIRMED




                                        2